DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/18/2021. As directed by the amendment: claim(s) 9, 12, 14-17, and 19 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 9-22 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415).
Regarding claim 9, Barfuss discloses a system for shielding a hand sensor system in a steering wheel (Fig. 5B heater/sensor with multiple portions) comprising: 
a sensor mat (Fig. 5B #20 sensor) comprising one or more sensing loops (Fig. 5B shows two separate sensors.), each of the sensing loops defining a sensing zone ([0016] lines 1-2 ---“FIG. 5B illustrates a heater/sensor with multiple portions each including discrete portion application portions.”; Examiner interprets that each sensor defines a sensor zone because the sensors are separate and discrete.); 
a heater mat (Fig. 5B #10 heater) disposed between a steering wheel frame (Fig. 4 #4 core) and the sensor mat (Fig. 5B #20 sensor), the heater mat (Fig. 5B #10 heater) comprising one or more conductive loops (Fig. 5B shows two separate heaters.), each of the conductive loops defining a conductive zone ([0016] lines 1-2 ---“FIG. 5B illustrates a heater/sensor with multiple portions each including discrete portion application portions.”; Examiner interprets that each heater defines a conductive zone because the heaters are separate and discrete.); 
and an electronic control unit in communication with the heater mat ([0072] lines 30-35 ---“The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.), the electronic control unit comprising a power generator (A power generator is implied as the electronic control unit provides power to control heating and sensing.) configured for selectively generating a first electrical current or a second electrical current on the one or more conductive loops, the first electrical current configured for heating at least a portion of the steering wheel and the second electrical current configured for shielding1 the sensor mat from interference from the steering wheel frame ([0072] lines 30-35 ---“The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.).
However, Barfuss does not disclose the first electrical current being larger than the second electrical current. 
Nonetheless, Wittkowski teaches the first electrical current being larger than the second electrical current ([0057] lines 8-12 ---“ As described above, heating needs an appreciable heating current in order to generate the required heating power whereas occupant sensing requires a fast definition of the electric potential on the textile electrode and very small currents.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss by incorporating a 
Regarding claim 13, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), and Barfuss further teaches wherein the power generator is configured for alternately generating the first electrical current and the second electrical current periodically ([0068] lines 4-5 ---“ Preferably, a heating cycle and a sensing cycle may alternate.).
Regarding claim 14, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 13), but does not explicitly teach wherein the power generator is configured for alternately generating the first electrical current for 1 to 2 seconds and the second electrical current for 1 to  2 seconds2.
However, Barfuss teaches that the current applied for heating and the current applied for sensing may alternate ([0068] lines 4-5 ---“ Preferably, a heating cycle and a sensing cycle may alternate.) and is illustrated in Fig. 13.

    PNG
    media_image1.png
    441
    605
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski to incorporate alternately generating the first electrical current for 1 to 2 seconds and the second electrical current for 1 to 2 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Karasawa et al (US 2015/0369633).
Regarding claim 10, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), and Barfuss further teaches wherein: 
the one or more sensing loops comprises a first sensing loop and a second sensing loop (Shown in the figure below), the first sensing loop being spaced apart from the second sensing loop (Shown in the figure below), the one or more conductive loops comprises a first conductive loop adjacent the first sensing loop and a second
conductive loop adjacent the second sensing loop (Shown in the figure below).
    PNG
    media_image2.png
    313
    676
    media_image2.png
    Greyscale
 
However, Barfuss in view Wittkowski does not explicitly teach the power generator is configured for generating the first electrical current for the first conductive loop of the heater mat in response to receiving a first presence signal from the first sensing loop indicating presence of a hand adjacent the first sensing loop, and the power generator is configured for generating the first electrical current for the second conductive loop of the heater mat in response to receiving a second presence signal from the second sensing loop indicating presence of a hand adjacent the second sensing loop.
Karasawa teaches the power generator is configured for generating the first electrical current for the first conductive loop of the heater mat in response to receiving a first presence signal from the first sensing loop indicating presence of a hand adjacent the first sensing loop ([0051] lines 2-8 ---“ A steering according to the present invention is basically configured substantially similarly to the steering 1 according to the first embodiment, but as shown in FIG. 14, in the present embodiment, a heater 114 that generates heat according to a detection signal of the electrostatic capacitance sensor 2 is further included between the steering core 111 and the electrostatic capacitance sensor 2.”; [0051] lines 13-18 ---“ Moreover, in the present embodiment also, similarly to in the first embodiment, the electrostatic capacitance sensor 2 is disposed divided into two regions of the wheel 11, hence in the present embodiment, the heater can be switched ON only for a region touched by the hand of the occupant, and power consumption reduction is possible.”), 
and the power generator is configured for generating the first electrical current for the second conductive loop of the heater mat in response to receiving a second presence signal from the second sensing loop indicating presence of a hand adjacent the second sensing loop ([0051] lines 2-8 ---“ A steering according to the present invention is basically configured substantially similarly to the steering 1 according to the first embodiment, but as shown in FIG. 14, in the present embodiment, a heater 114 that generates heat according to a detection signal of the electrostatic capacitance sensor 2 is further included between the steering core 111 and the electrostatic capacitance sensor 2.”; [0051] lines 13-18 ---“ Moreover, in the present embodiment also, similarly to in the first embodiment, the electrostatic capacitance sensor 2 is disposed divided into two regions of the wheel 11, hence in the present embodiment, the heater can be switched ON only for a region touched by the hand of the occupant, and power consumption reduction is possible.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating generating a current for heating in a sensor/conductive loop in response to a presence signal from the sensing loop for the purpose providing heat to the region touched by the hand of the occupant and for reducing power consumption. ([0051])
Regarding claim 11, Barfuss in view of Wittkowski and Karasawa teaches the system as appears above (see the rejection of claim 10), and Barfuss further teaches wherein the power generator is further configured for generating the second electrical current for the first or second conductive zone in response to receiving an override signal indicating that sensing in the first or second sensing zone, respectively, takes priority over heating ([0073] lines 13-16 ---“ The sensing signal may interrupt the heating signal and/or heating voltage so that heating is temporarily stopped while one or more and preferably a plurality of measurement signals are taken.“).
Regarding claim 12, Barfuss in view of Wittkowski and Karasawa teaches the system as appears above (see the rejection of claim 10), and Barfuss further teaches wherein the power generator is further configured for generating the second electrical current for the first conductive loop of the heater mat in response to a first temperature of the first sensing zone reaching a first set temperature ([0067] lines 2-7 ---“ Preferably, the heater include a thermistor or a negative coefficient temperature sensor that measures the temperature of the heater and based upon the measured temperature a controller controls the temperature of the heater, the ventilation system, the conditioning system, or both. “; [0068] lines 1-4 ---“The heater may include a sensor. Preferably, the heater may be a sensor. The sensing portion of the heater may be used simultaneously with heating, between a heating cycle, during a heating cycle, or a combination thereof.”) 
and for generating the second electrical current for the second conductive loop of the heater mat in response to a respective temperature of the second sensing zone reaching a second set temperature ([0067] lines 2-7 ---“Preferably, the heater include a thermistor or a negative coefficient temperature sensor that measures the temperature of the heater and based upon the measured temperature a controller controls the temperature of the heater, the ventilation system, the conditioning system, or both. “; [0068] lines 1-4 ---“The heater may include a sensor. Preferably, the heater may be a sensor. The sensing portion of the heater may be used simultaneously with heating, between a heating cycle, during a heating cycle, or a combination thereof.”). 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Lamesch et al (US 2015/0298590).
Regarding claim 15, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the first electrical current is between 6 amperes and 8 amperes3. 
Nonetheless, Lamesch teaches wherein the first electrical current is between 6 amperes and 8 amperes ([0013] lines 11-22 ---“ According to an aspect of the invention, the diagnostic circuit is configured for measuring electrical resistance across the heating circuit between the first and second nodes and includes a heating current sensor arranged in the heating circuit, configured for sensing a heating current (typically in the range from 1 to 15 A) across the heating circuit, a current supply device connected to one of the first and second nodes for driving a diagnostic current (e.g. in the range from 10 to 100 mA) across the heating circuit and a current limiting ground path connected to the other of the first and second nodes, configured for draining the diagnostic current and for blocking the heating current.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating a heating current in the range of 6 to 8 amps as taught by Lamesch  as applicant appears to have placed no criticality on the claimed range (see applicant’s specification page 10 paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the second electrical current is less than about 50 microamperes4.
Nonetheless, Lamesch teaches wherein the second electrical current is less than about 50 microamperes ([0013] lines 11-22 ---“ According to an aspect of the invention, the diagnostic circuit is configured for measuring electrical resistance across the heating circuit between the first and second nodes and includes a heating current sensor arranged in the heating circuit, configured for sensing a heating current (typically in the range from 1 to 15 A) across the heating circuit, a current supply device connected to one of the first and second nodes for driving a diagnostic current (e.g. in the range from 10 to 100 mA) across the heating circuit and a current limiting ground path connected to the other of the first and second nodes, configured for draining the diagnostic current and for blocking the heating current.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating a sensing current in the range of less than about 50 microamperes as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Siska et al (US 2013/0120052).
Regarding claim 17, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach further comprising a metallic shield disposed around at least a portion of one or more wires connected to the sensor mat, the metallic shield configured for isolating an electrical signal carried by the shielded wire from another wire adjacent the shielded wire.
Nonetheless, Siska teaches further comprising a metallic shield (Fig. 2 #144 conductive shield) disposed around at least a portion of one or more wires (Fig. 2 #136 conductive wire) connected to the sensor mat, the metallic shield (Fig. 2 #144 conductive shield) configured for isolating an electrical signal carried by the shielded wire from another wire adjacent the shielded wire ([0026] lines 1-5 ---“Particular embodiments of the present disclosure utilize a conductive shield 144 to shape the electric field generated by conductive wire 136 of coaxial cable 142 to reduce or eliminate electric field coupling into objects outside of coaxial cable 142.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating the metallic shield as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 18, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 17), and Barfuss further teaches wherein: the one or more sensing loops (Shown in the figure below) comprises a first sensing loop and a second sensing loop, a first wire extends from the first sensing loop and a second wire extends from the second sensing loop and a portion of the second wire crosses over the first sensing loop (Shown in the figure below). 

    PNG
    media_image3.png
    313
    676
    media_image3.png
    Greyscale

Furthermore, Siska teaches the metallic shield (Fig. 2 #144 conductive shield) extends around at least the portion of the second wire ([0033] lines 1-4 ---“Although the embodiment of FIG. 2 depicts a single electrode 104, driven shield 108, and coaxial cable 142, there may be multiple electrodes 104, driven shields 108, or coaxial cables 142 in a device.”) that crosses over the first sensing loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the metallic shield extending around at least a portion of the second wire as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 19, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 18), and Siska further teaches wherein the metallic shield (Fig. 2 #144 conductive shield) extends around all of the second wire that extends from the second sensing loop ([0028] lines 11-14 ---“Conductive shield 144 may surround conductive wire 136 and dielectric layer 140 and may comprise any suitable conductive material such as one or more of copper, silver, iron, steel, gold, or other conductive material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the metallic shield extending around at least a portion of the second wire as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 20, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 19), and Siska teaches further comprising a conduit (Fig. 2 #140 dielectric layer) comprising a dielectric material ([0028] lines 7-11 ---“Dielectric layer 140 surrounds conductive wire 136 and may include any suitable insulating material, including one or more of polyethylene or other plastic, air or other gas, teflon, or other insulating material.”), wherein at least a portion of the first or second wires (Fig. 2 #136 conductive wire) are disposed within the conduit (Fig. 2 #140 dielectric layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the dielectric material as taught by Siska for the purpose of providing insulation for the wire conductor.
Regarding 22, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach further comprising a conduit  comprising dielectric material, wherein at least a portion of one or more wires connected to each sensor loop are disposed within the conduit. 
Nonetheless, Siska teaches further comprising a conduit (Fig. 2 #140 dielectric layer) comprising dielectric material ([0028] lines 7-11 ---“Dielectric layer 140 surrounds conductive wire 136 and may include any suitable insulating material, including one or more of polyethylene or other plastic, air or other gas, teflon, or other insulating material.”), wherein at least a portion of one or more wires (Fig. 2 #136 conductive wire) connected to each sensor loop are disposed within the conduit (Fig. 2 #140 dielectric layer).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) and Siska et al (US 2013/0120052) as applied to claim 20, further in view of Williams et al (US 2007/0159740).
Regarding claim 21, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 20), but does not teach wherein the conduit comprises a first conduit for at least a portion of the first wire and a second conduit for at least a portion of the second wire.
Nonetheless, Williams teaches wherein the conduit comprises a first conduit (Fig. 2 #44 first insulation) for at least a portion of the first wire (Fig. 2 #41 wire) and a second conduit (Fig. 2 #44 second insulation) for at least a portion of the second wire (Fig. 2 #42 wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the first and second conduits as taught by Williams for the purpose of providing multiple electrical connection in one conduit to reduce the number of conduits into the system.

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited prior art does not disclose that the first and second currents are selectively generated on the one or more conductive loops of the heater mat. Examiner respectfully disagrees.

Applicant also argues that Barfuss is missing the recitations of the separate mats as recited in Claim 9. Examiner respectfully disagree.
Barfuss teaches a heater mat and a sensor mat. There are no structural differences between the claimed mats and the mats taught by the prior art. See the rejection of claim 9.
In response to applicant's argument that Barfuss cannot be combined with the Karasawa '633 publication because the disclosures have opposite uses for the gap between edges of the respective substrates that wrap around a steering wheel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide any description of the shielding current, such as an amperage, a frequency, or any other distinguishing characteristic that would differentiate a shielding current from a sensing current. As such, the examiner considers the sensing current to be structurally and functionally the same as the shielding current.
        2 Applicant discloses, in the specification page 8, 4th paragraph, that “the 
        processor 31 may be configured for instructing the power source 32 to alternate generation of the heating current and the shielding voltage signal periodically, such as alternating every about 10 to about 50 milliseconds. In other implementations, the period may be between about 10 to about 100 milliseconds.” These disclosed ranges are different from the claimed ranges. As such, the examiner considers that the claimed ranges are not critical.
        3 Applicant discloses, in the specification page 10, 3rd paragraph, that “the heating current is around 4 to around 8 amperes, which is sufficient for producing heat for heating the skin 20 of the steering wheel rim, and the shielding current is less than around 200 microamperes, which is sufficient for shielding the sensor mat 18 from the steering wheel frame 12. In a particular implementation, the heating current may be about 7 amperes and the shielding current may be between about 9 and about 11 microamperes.” These disclosed ranges are different from the claimed range. Examiner considers that the claimed ranges are not critical.
        4 Applicant discloses, in the specification page 10, 3rd paragraph, that “the heating current is around 4 to around 8 amperes, which is sufficient for producing heat for heating the skin 20 of the steering wheel rim, and the shielding current is less than around 200 microamperes, which is sufficient for shielding the sensor mat 18 from the steering wheel frame 12. In a particular implementation, the heating current may be about 7 amperes and the shielding current may be between about 9 and about 11 microamperes.” These disclosed ranges are different from the claimed range. Examiner considers that the claimed range is not critical.